PER CURIAM:
This claim was submitted for decision upon a written stipulation based upon the following facts: On November 5, 1983, claimants were driving their 1982 Ford Granada on Interstate 64 near Huntington, Cabell County, West Virginia. As they crossed an overpass near the 25th mile post, the vehicle struck a metal reinforcing rod which protruded from the overpass and penetrated the undercarriage of the vehicle. Damage to the vehicle amounted to $375.61. The Court finds, therefore, that the negligence of respondent was the proximate cause of the damage suffered by the claimants, and makes an award in the amount stipulated.
Award of $375.61.